                                                                 Case 2:20-cv-01944-TLN-CKD Document 43 Filed 02/02/21 Page 1 of 2


                                                            1    HOLLAND & KNIGHT LLP
                                                                 Thomas D. Leland (Pro Hac Vice)
                                                            2    Leah E. Capritta (Pro Hac Vice)
                                                                 1801 California Street, Suite 5000
                                                            3    Denver, Colorado 80202
                                                                 Telephone: (303) 974-6660
                                                            4    Facsimile: (303) 974-6659
                                                                 Email: thomas.leland@hklaw.com
                                                            5            leah.capritta@hklaw.com

                                                            6    John Kern (SBN 206001)
                                                                 50 California Street, 28th Floor
                                                            7    San Francisco, CA 94111
                                                                 Telephone: (415) 743-6900
                                                            8    Facsimile: (415) 743-6910
                                                                 Email: john.kern@hklaw.com
                                                            9
                                                                 Rachel Agius (SBN 305934)
                                                            10   150 N. Riverside Plaza, Ste. 2700
                                                                 Chicago, Illinois 60606
                                                            11   Telephone: (312) 263-3600
                                                                 Facsimile: (312) 578-6666
                                                            12   Email: rachel.agius@hklaw.com
                       1801 California Street, Suite 5000
Holland & Knight LLP

                           Denver, Colorado 80202




                                                            13   Attorneys for Defendant
                             Fax: 303.974.6659
                              Tel: 303.974.6660




                                                                 VISTA ENERGY MARKETING, L.P. and IRISH MARKETING L.L.C.
                                                            14
                                                                                              UNITED STATES DISTRICT COURT
                                                            15
                                                                                      FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                            16

                                                            17                                       SACRAMENTO DIVISION

                                                            18   MONICA YOSHIDA, individually and on     )       Case No.: 2:20−CV−01944−TLN−CKD
                                                                 behalf of all others similarly situated,)
                                                            19   Plaintiffs,                             )       ORDER GRANTING STIPULATION
                                                                                                         )       TO MODIFY INITIAL PRETRIAL
                                                            20   vs.                                     )       SCHEDULING ORDER AND STAY
                                                                                                         )       DISCOVERY AND SCHEDULING
                                                            21   VISTA ENERGY MARKETING LP, a Texas )            OBLIGATIONS PENDING THE
                                                                 limited partnership; IRISH MARKETING    )       COURT’S RULINGS ON THE MOTION
                                                            22   LLC, a Texas limited liability company; )       TO COMPEL ARBITRATION AND
                                                                 RANSLEM CAPITAL LP, a Texas limited     )       MOTIONS TO DISMISS
                                                            23   partnership; WHALE FAMILY               )
                                                                 INVESTMENTS LP, a Texas limited         )
                                                            24   partnership; DAVID RANSLEM, an          )
                                                                 individual; MICHAEL WHALEN, an          )
                                                            25   individual; RETHINK DIRECT INC., a      )
                                                                 Pennsylvania corporation; KENNY         )
                                                            26   MCGUFFEY, an individual; TRAVIS SMITH, )
                                                                 an individual; and DOES 1-2,500,        )
                                                            27   Defendants.                             )

                                                            28
                                                                                                             1
                                                                 ORDER GRANTING STIPULATION TO
                                                                 MODIFY INITIAL PRETRIAL SCHEDULING ORDER               CASE NO.: 2:20−CV−01944−TLN−CKD
                                                                 Case 2:20-cv-01944-TLN-CKD Document 43 Filed 02/02/21 Page 2 of 2


                                                            1           IT IS HEREBY ORDERED:
                                                            2           1.      The Stipulation to Modify Initial Pretrial Scheduling Order and Stay Discovery and
                                                            3
                                                                 Scheduling Obligations Pending the Court’s Rulings on the Motion to Compel Arbitration and
                                                            4
                                                                 Motions to Dismiss is granted.
                                                            5
                                                                        2.      Pursuant to the parties’ agreement, the Court hereby modifies the Initial Pretrial
                                                            6

                                                            7    Scheduling Order to stay discovery, the Rule 26(f) conference, and all other scheduling obligations

                                                            8    in this case pending the Court’s rulings on the motion to compel arbitration (Dkt. 17) and motions to

                                                            9    dismiss (Dkts. 18 & 19).
                                                            10

                                                            11
                                                                 Dated: February 1, 2021
                                                            12                                                            Troy L. Nunley
                       1801 California Street, Suite 5000




                                                                                                                          United States District Judge
Holland & Knight LLP

                           Denver, Colorado 80202




                                                            13
                             Fax: 303.974.6659
                              Tel: 303.974.6660




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                 2
                                                                 ORDER GRANTING STIPULATION TO
                                                                 MODIFY INITIAL PRETRIAL SCHEDULING ORDER                      CASE NO.: 2:20−CV−01944−TLN−CKD
